Per curiam.
The transcript indicates that (1) the extradition documents on their face were in order, (2) the petitioner was charged with a crime in Florida, the demanding state, and (3) the petitioner is the person named in the demand for extradition. It neither is necessary that the petitioner be shown to have been in the demanding state at the time of the commission of the crime, nor that he had fled therefrom. Anderson v. State, 243 Ga. 216 (253 SE2d 166) (1979).
The requirements for extradition set forth in Michigan v. Doran, 439 U. S. 282 (99 SC 530, 58 LE2d 521) (1978), having been met, we affirm the judgment of the habeas court.

Judgment affirmed.


All the Justices concur, except Marshall, P. J., who is disqualified.